Citation Nr: 0716243	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to VA outpatient dental treatment.


FINDING OF FACT

The veteran does not meet the requirements of service 
connection for the purpose of receiving VA outpatient 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of VA outpatient treatment, 
have not been met.  38 U.S.C.A. § 1721 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran contends, in essence, that he is entitled to VA 
outpatient dental treatment because his dental problems have 
been chronic since service.  In doing so, the veteran 
acknowledges that he sustained no dental trauma while on 
active duty.

The service medical records show that, at entry, eight of the 
veteran's teeth were found to be either missing or extracted, 
and several others were carious.  Further, an examiner 
diagnosed him as having Vincent's stomatitis and moderate 
calculus, and indicated that partial upper dentures were 
needed.  Tooth number 10, which was found to be carious at 
entry, was noted to be fractured in August 1963, and was 
extracted in February 1964.  All other teeth that were filled 
were found to be carious at service entry, and in January 
1966, he was provided a partial upper denture.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.")  The Note immediately following, however, 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Thus, the veteran 
does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. 
§ 17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. 
§ 17.161(c).  

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
compensation may be granted.  

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1966, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment in July 2002, more than 26 years after separation 
from service.  See 38 C.F.R. § 17.161(b); see also Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (for a veteran who was 
discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).

Further, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  See 38 C.F.R. 
§ 3.381(e).  

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g).  The veteran's service-
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).

In light of the foregoing, the Board finds that the criteria 
for service connection for a dental disorder, for the 
purposes of entitlement to VA outpatient dental treatment, 
have not been met.  




ORDER

Entitlement to service connection for a dental disorder for 
the purposes of VA outpatient dental treatment is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


